ICJ_033_GuardianshipInfantsConvention_NLD_SWE_1958-11-28_JUD_01_ME_01_EN.txt. 74

SEPARATE OPINION OF JUDGE BADAWI
[Translation }

I am in agreement both with the operative clause of and the
grounds for the Court’s Judgment. As reasons for its decision,
however, the Court did not think it necessary to pronounce upon
the interpretation of the law on protective upbringing as a law
of ordre public aiming to provide a social guarantee, nor of the
Convention of 1902 as containing an implied reservation author-
izing, on the ground of ordre public, the overruling of the application
of the foreign law recognized as the proper law to govern the legal
relationship in question. The Court confined itself to giving a
careful and closely reasoned analysis of the differences between the
purpose of the Convention and the purpose of the law. In view
of these differences, the Court considered that the Convention
could not overrule the law, quite apart from the fact that unless
the law prevailed, a negative solution would be arrived at, accord-
ing to which the infant would lose in Sweden, where she lives, both
the benefit of the law on protective upbringing and of the corre-
sponding Dutch system of placing under supervision, this system
only being applicable in the Netherlands by the Dutch national
organs.

For my part, I take the view that this justification alone is not
decisive, since, apart from the differences between the Convention
and the law, there is the fact that the application of the latter
affects the effects of the former. There is thus opposition between
the two, and it is necessary to make one prevail over the other.

Now, the law is a national instrument, while the Convention is
an international instrument. In favour of the latter there is a
presumption of primacy and it has been established by many
judicial decisions that a State cannot evade the obligations imposed
by an international convention by invoking its own law, or indeed
even its own constitution.

It is not enough, therefore, that the subject-matter of the law
should be different from the subject-matter of the Convention.
One must further take the view, either that this particular law
is superior to the Convention, or that the Convention should be
interpreted as embodying a tacit reservation which authorizes in
certain cases the preference being given to the lex fori—in other
words, that the law constituting the lex fori is a law of ordre public.

The first alternative is clearly to be excluded. The second one
remains. Now, despite its apparent incongruity in the case of
international conventions, the concept of laws of ordre public is a
common one in private international law.

It is universally recognized in national systems of conflicts of
laws as inseparable from these systems, notwithstanding that this

23
CONVENTION OF 1902 (SEP. OPIN. JUDGE BADAWI) 75

general formula of ordre public is considered a vague, indefinite
and relative concept and one that varies according to place and time.

Is the situation the same in international conventions relating to
the system of the conflict of laws? International conventions on
this subject are, in fact, simply designed to achieve the unification
of the sytem, without creating specific obligations. They merely
constitute an alignment of States upon a uniform solution, without
changing the nature of this solution as it is generally adopted in
national legal systems.

Some doubt however appears to have been cast upon the in-
variability of this conclusion in the case of international conven-
tions. Some take the view that, in the Convention of 1904 on suc-
cession, signed by the representatives of a large number of
States, Article 6 regarding ordre public, which was redrafted so
many times, made the Convention abortive, for it was never rati-
fied, and that in 1913 France denounced the three Conventions
of 1902, also for a reason of ordre public.

However that may be, it is somewhat significant to note that
recent conventions of private international law expressly provided
for the exception of ordre public.

During the drawing up of the Convention of 1902 on guardian-
ship, there were, indeed, lengthy discussions on the adoption of a
general formula of ordre public. The trend of opinion opposed to its
inclusion in the Convention. prevailed by invoking its vagueness
and generality, as well as the fear that national tribunals might
reduce the Convention to nothing in giving the formula a broad
interpretation. According to this view, the Convention adopted a
system of special treatment by providing for the only cases which
deserved to be regarded as exceptions to the general rule laid
down by the first article of the Convention.

Articles 3, 6 and 7 of the Convention have been cited as cases in
which, on the grounds of ordre public, the national law is excluded.
According to this interpretation, a similar exception would not be
justified in any other case.

But, leaving aside paragraph 2 of Article 6, the provisions of
Article 3 and 7 are, in fact, concerned with details of application
or with hypotheses in which the application of the national law
cannot be contemplated, not on grounds of ordre public, but on
account of factors inherent in those very hypotheses. Under Arti-
cle 3, it is asa result of the failure of the national law that the local
law will be applied, while Article 7 is concerned only with provision-
al measures taken pending the institution of guardianship under the
national law or measures taken in cases of urgency.

Apart from this argument drawn from the Convention and on the
basis of the discussions at the Hague Conferences, must one con-
clude that in the absence of an exception of ordre public expressly
provided for in the Convention, no such exception should be ad-

24
CONVENTION OF 1902 (SEP. OPIN. JUDGE BADAWI) 76

mitted? But no special provisions for individual cases could be
sufficient or adequate to meet the needs of every legal situation,
since the cases of ordre public cannot be fixed and listed in advance.
The human contingencies which may give rise to a divergence
between a rule determined by the system adopted for conflict of
laws and another rule of the lex for: are numerous and often un-
foreseeable, quite apart from the fact that new laws may give rise
to cases in which similar divergencies may be revealed.

The absence of a general formula of ordre public cannot, therefore,
be interpreted as a negation of this reservation. In fact, this tacit
reservation forms part of the technical structure of private inter-
national law which, by settling a conflict between two systems of
law by means of the all-inclusive acceptance of one of them, cannot
obviate another conflict between a particular rule of the system
chosen and a rule of the lex fori. And it is precisely the exception
of ordre public, implied in any system of conflict of laws, that con-
stitutes the criterion for the settlement of conflict, which can be
foreseen but not determined in advance. |

But, if the omission to provide for the exception of ordre public
in a convention does not mean that the convention denies its
existence, such an omission could, in the mind of its supporters,
have served as a means of minimizing the violations of the conven-
tion which would result from an abusive use of the exception. Per-
haps it was thought that, without an arbitration voluntarily
agreed to by the contracting parties to the Hague Conventions, in
case of the abusive use of the exception—-a cumbersome, costly,
and not very appropriate method—the parties would have been
unable to obtain justice.

Notwithstanding this probable mental reservation, the fact that
the Convention is silent with regard to the exception cannot prop-
erly be construed as a denial of its existence. The view that it
would, in one form or another, be admissible has always been held,
because the exception is inseparable from the system of conflict of
laws.

In fact, the exclusion of the exception of ordre public in the
application of an international convention on the conflict of laws
is only conceivable on the assumption that the contracting States
impliedly intended to accept the obligation not to reserve for their
own sovereign action any right to apply the rules of their own legis-
lation which might directly or indirectly run counter to the effects
of the application of the convention.

Such an interpretation is however neither admissible nor in
conformity with the facts. It is not admissible because it would
reject the implication of the exception of ordre public to substitute
for it a more serious implication.

25
CONVENTION OF Ig02 (SEP. OPIN. JUDGE BADAWI) 77

It is not in conformity with the facts because even the extremist
opponents of the exception cannot deny that certain limitations
to the application of the Convention do in fact exist, in particular
in penal matters, notwithstanding that these limitations have not
been expressly provided for and that they can only be the result
of an interpretation by implication. Without attempting a definition
of ordre public, which the Conferences were not able to establish, it
is not difficult to admit that the limitations which may be justified
on grounds similar to or as valid as the limitation mentioned above
should benefit by the same treatment. They would involve a com-
‘ parison between the obligation resulting from the Convention and
the local law. If the courts of a contracting State, under the possible
ultimate supervision of an international jurisdiction, hold that the
law, in view of its importance and its serious nature, should not be
applied only to nationals of the country, either as a right or a
privilege, or as an obligation or duty, but to all the inhabitants of
the country as being a law of ordre public, they cannot be held to be
contravening the intentions of the contracting States in making
the law prevail over the Convention. It is, in fact, a question to
be decided in each case, having regard to the convention and the

_ law involved.

*
* *

With regard to the present case, it is sufficient to recall that
the Netherlands, notwithstanding the omission of any allusion
in the Convention to the exception, recognize that the Convention
cannot be invoked with regard to the custody of a child under
guardianship against the carrying out of a penalty or of a measure
of reformation pronounced against the child for an offence which it
has committed, in the same way as they would recognize that the
protective upbringing exercised in cases (8), (c) and (d) referred to
in Article 22 of the Swedish Law of June 6th, 1924, would override
the application of the Convention, but not case (a)—which is
that of Elisabeth Boll—because that case only relates to the private
interests of the child and thus constitutes a case of guardianship and
hence a rival guardianship to that provided for in the first article
of the Convention.

But it is arbitrary, where the law has put the different grounds
on a footing of equality, to consider that one of them is connected
with the private interests of the child, while the others have in view
the interests of society-—especially bearing in mind the evolution
that has taken place in ideas concerning children and young people.

How, moreover, on what basis, is the respective seriousness of
the grounds laid down in Article 22 to be determined, when the
law establishes and puts at the disposal of the Board measures
which are not determined by the differences in those grounds—a
certain measure being applied for a certain ground—but only by
the appropriateness of the measure in regard to the specific case?

26
CONVENTION OF Ig02 (SEP. OPIN. JUDGE BADAWI) 78

A case (a) may be more serious than a case (¢), and may call for a
graver measure; and the contrary can also be true.

*
* *

In order to contest the exception of ordre public, the vagueness and
generality of the concept have often been invoked, as also the fear
that it may be abusively or arbitrarily applied; but, apart from
the fact that that is a hypothetical and exaggerated danger, the
objection is not valid to exclude a rule of law of which it postulates
the truth in principle. At the most, the only value of the objection
would be to call for greater circumspection in its application.

In the present case, the issue does not in reality bear on the
principle of the exception of ordre public, nor on the fact that it
constitutes an implied reservation to the first Article of the Con-
vention of 1902, nor on the general scope of the law on protective
upbringing, but on the application of one of its provisions to the
case submitted to the Court, by detaching the first paragraph of
Article 22 of the law of June 6th, 1924, from the system as a whole
and by contesting its character of ordre public.

The presence of the element of a substantive link considered
as a condition of the exception of ordre public has also been dis-
puted, but the uninterrupted residence of the infant in Sweden
leaves no doubt, in the present case, of the existence of such an

element.

*
* *

From the foregoing considerations it may be concluded that the
law on protective upbringing is a law of ordre public and that, as
such, it overrides the application of the Convention of 1902.

This reason should therefore be added to the reasons adopted
by the Court, of which it is a necessary complement.

The rejection of the Submissions of the Netherlands arrived at
on the basis of the arguments of the Parties themselves would then
be even more convincing.

(Signed) A. BADAWI.

27
